Case 4:15-cv-00050-RGE-HCA Document170 Filed 11/20/18 Page 1of5

 

 

 

: IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA
CENTRAL DIVISION.
DUSTIN BURNIKEL,
Plaintiff,
4:15-cv-00050-RGE-HCA
v.
MICHAEL F ONG, individually and. in his VERDICT FORM
official capacity. as a law enforcement officer
with the Des Moines Police Department;
GREG WESSELS, individually and in his
official capacity as a law enforcement officer
with the Des Moines Police Departrnent; and the
CITY OF DES MOINES, IOWA,
Defendants.
~ NOTE: TO COMPLETE THE VERDICT FORM, INDICATE YOUR RESPONSE
: BY MARKING AN “X” IN THE APPLICABLE SPACE.
Verdict No. 1: Excessive Force (Defendant Fong)
On Plaintiff Dustin Burnikel’s Excessive Use of Force claim against Defendant Michael
Fong; as.submittéed in Final Jury Instruction 7,-we find in favor of
X%__ Plaintiff Dustin Burnikel — or Defendant Michael Fong
Question 1A: Callous Indifference
if you found for Defendant Michael Fong in Verdict No. 1, proceed to Verdict No. 2 and
do not answer this question. Answer this question only if you found for Plaintiff Dustin
Burnikel in Verdict No. 1.
Do you find the conduct of Defendant Michael Fong in using excessive force constituted.
callous indifference to the rights of Plaintiff Dustin Burnikel?
_X YES or NO

a,
serrata

Case 4:15-cv-00050-RGE-HCA Document170 Filed 11/20/18 Page 2 of 5

Verdict No.2: Excessive Force (Defendant Wessels)

On Plaintiff Dustin Burnikel’s Excessive Use of Force claim against Defendant Greg
Wessels,.as submitted in Final Jury Instruction 8, we find in favor of

X_ Plaintiff Dustin Burnikel or Defendant.Greg Wessels

Question 2A: Callous Indifference

If you found for Defendant Greg Wessels in Verdict No..2, proceed to Verdict No. 3-and
do not answer this. question. Answer this question only if you found for Plaintiff Dustin
Burnikel in Verdict No. 2.

Do you find-the conduct-of Defendant Greg Wessels in using excessive force constituted
callous.indifference. to the rights of Plaintiff Dustin Burnikel?

X YES or: NO

Verdict No. 3: Battery (Defendant Fong)

On Plaintiff Dustin Bumikel’s Battery claim-against Defendant Michael Fong; as
submitted in Final Jury Instruction 9, we.find in favor of

x Plaintiff Dustin Burnikel — or Defendant Michael Fong

Question No. 3A: Willful and Wanton Disregard

If you found for Defendant Michael Fong in Verdict No. 3, proceed. to. Verdict No. 4.and
do not answer this qeston -Answer-this question only if you found for Plaintiff Dustin
Burnikel in Verdict No. 3

Do you find bya preponderance of clear, convincing,'and satisfactory evidence the conduct
of Defendant Michael Fong in committing battery constituted willful and wanton disregard
for the rights or safety of Plaintiff ‘Dustin Burnikel?

YES or X_ NO
Verdict No. 4: Battery (Defendant Wessels).

On Plaintiff Dustin Burnikél’s Battery claim against Deferidant Greg Wessels, as submitted
in Final Jury Instruction 10, we find in. favor of

X Plaintiff Dustin Burnikel or , Defendant Greg Wessels
Case 4:15-cv-00050-RGE-HCA Document170 Filed 11/20/18 Page 3of5

Question No. 4A: Willful and Wanton Disregard
If you found for Defendant Greg Wessels in Verdict No. 4, proceed to Verdict No. 5 and
do not answer this question. Answer this question only if you found for Plaintiff Dustin
Burnikel in Verdict No. 4.
Do you find by a preponderance of clear, convincing, and satisfactory evidence the conduct
of Defendant Greg Wessels in committing battery constituted willful and wanton disregard
for the rights or safety of Plaintiff Dustin Burnikel?

YES or xX || NO

Verdict No. 5: Fourth Amendment False Arrest (Defendant Fong)

On Plaintiff Dustin Burnikel’s Fourth Amendment False Arrest claim against Defendant
Michael Fong, as submitted in Final Jury Instruction 14, we find in favor of

Plaintiff Dustin Burnikel — or YX Defendant Michael Fong

Verdict No. 6: Fourth Amendment False Arrest (Defendant Wessels)

On Plaintiff Dustin Burnikel’s Fourth Amendment False Arrest claim against Defendant
Greg Wessels, as submitted in Final Jury Instruction 15, we find in favor of

Plaintiff Dustin Burnikel — or X Defendant Greg Wessels

Verdict No. 7: Malicious Prosecution (Defendant Fong)

On Plaintiff Dustin Burnikel’s Malicious Prosecution claim against Defendant Michael
Fong, as submitted in Final Jury Instruction 24, we find in favor of

Plaintiff Dustin Burnikel — or X _ Defendant Michael Fong

Verdict No. 8: Malicious Prosecution (Defendant Wessels)

On Plaintiff Dustin Burnikel’s Malicious Prosecution claim against Defendant Greg
Wessels, as submitted in Final Jury Instruction 25, we find in favor of

Plaintiff Dustin Burnikel — or X Defendant Greg Wessels
Case 4:15-cv-00050-RGE-HCA Document170 Filed 11/20/18 Page 4of5

Verdict No. 9: Iowa False Arrest (Defendant Fong)

On Plaintiff Dustin Burnikel’s Iowa False Arrest claim against Defendant Michael Fong,
as submitted in Final Jury Instruction 18, we find in favor of

Plaintiff Dustin Burnikel — or X___ Defendant Michael Fong

Verdict No. 10: Iowa False Arrest (Defendant Wessels)

On Plaintiff Dustin Burnikel’s lowa False Arrest claim against Defendant Greg Wessels,
as submitted in Final Jury Instruction 19, we find in favor of

Plaintiff Dustin Burnikel — or X___ Defendant Greg Wessels

NOTE: IF ANY OF THE ABOVE VERDICTS IS IN FAVOR OF PLAINTIFF,
COMPLETE THE NEXT SECTION. IF ALL OF THE FINDINGS ARE IN
FAVOR OF DEFENDANT FONG OR DEFENDANT WESSELS, THE
FOREPERSON SHALL SIGN AND DATE THE VERDICT FORM BELOW AND
TAKE NO FURTHER ACTION.

Compensatory Damages

What amount, if any, do you award for each of the following items of damages, as compensatory
damages, as explained in Final Jury Instruction 31?

Past Physical Pain and Suffering: $  AS,cco
Future Physical Pain and Suffering: $ ©
Past Mental and Emotional Pain and Suffering: $ 15,900
Future Mental and Emotional Pain and Suffering: $ 2-0, 008
Past Medical Expenses: $ 3,290
Future Dental and Medical Expenses: $ %,000
Past Economic Losses: $ T5,000
Future Economic Losses: ¢ S
Case 4:15-cv-00050-RGE-HCA Document170 Filed 11/20/18 Page 5of5

Nominal Damages

If you found in favor of Plaintiff Dustin Burnikel on his excessive force claim in Verdict No. |
or Verdict No. 2 above, or on his Fourth Amendment false arrest claim in Verdict No. 5 or
Verdict No. 6 above, but you found he has failed to prove “compensatory damages” as defined in
Final Jury Instruction 31, then you must award “nominal damages” not exceeding $1.00, as
explained in Instruction 35. Do not award “nominal damages” if you award any “compensatory
damages.” Do not award “nominal damages” if you did not find in favor of Plaintiff Dustin
Burnikel in Verdict Nos. 1, 2, 5, or 6,

Nominal Damages: $

AFTER COMPLETING THE VERDICT FORM, THE FOREPERSON SHALL SIGN AND
DATE THE FORM AND NOTIFY THE COURT THE VERDICT FORM IS COMPLETE,

 
  

fr II-30- oik¥
DATE FOREPERSO
